Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: paragraph 51 should be edited to correct grammatical errors/phrasing.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  “slidably mounted relative to the nacelle cradle, thrust reverser flaps, and connecting rods” should be “slidably mounted relative to thrust reverser flaps, connecting rods, and the nacelle cradle” (in order to avoid transitive interpretation of “the”).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “the cowl” is indefinite because “at least one cowl” was defined. It is unclear if there is a singular or possible plurality of cowls.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3541794 (Johnston) in view of US 2013/0220435 (James) and US 2016/0131082 (Gormley).
Regarding claim 1, 3, Johnston teaches a bypass propulsion unit (Fig 1-2, col 2 ll. 43-72), comprising: an engine (core engine 18); and a nacelle disposed around the engine and defining a cold flow path (nacelle comprising 22), the nacelle including: a thrust reverser comprising cascades and at least one cowl (col 3 l. 49-col 4 l. 21, Fig 4; thrust reverser 40 comprising cascades 64 and cowl 66), wherein the at least one cowl is slidably mounted relative to thrust reverser flaps, and connecting rods (Fig 4; cowl 66 slides relative to flaps 68 and connecting rods 72; cradle will be as discussed below in the combination), wherein the connecting rods actuate the thrust reverser flaps (see Fig 4; connecting rods 72 cause rotation of the flaps 68); an inner structure wrapped around the engine (inner structure 32, 38, 34 surrounding the core engine, col 3 ll. 1-10), the inner structure defines, with the at least one cowl, a portion of the cold flow path (see Fig 1, 4; cowl and inner structure defines cold flow path); and a bifurcation for the passage of piping extending between the engine and the outside of the nacelle, diametrically opposite to the nacelle cradle (see annotated figure below; “for passage of 

    PNG
    media_image1.png
    651
    634
    media_image1.png
    Greyscale

Johnston fails to teach the two half-shrouds secured to the cascades. However, it was well known in the art that cascades may be either fixed to a stationary nacelle structure or attached to the translating cowl (the two half-shrouds in Johnston) to translate therewith, as taught by Gormley (para 24). It would have been obvious to one 
Johnston in view of Gormley fails to teach a nacelle cradle linked to a suspension pylon of the propulsion unit; the at least one cowl is slidably mounted relative to the nacelle cradle. However, it was well known in the art to provide a nacelle cradle linked to a suspension pylon of the propulsion unit, the at least one cowl slidably mounted relative to the cradle, as taught by James (Fig 4-5, 7B, 11; cradle 128 linked to pylon 118; cowl slides relative to the cradle; see para 69-70). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a nacelle cradle linked to a suspension pylon of the propulsion unit; the at least one cowl is slidably mounted relative to the nacelle cradle, as taught by James. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a nacelle cradle linked to a suspension pylon of the propulsion unit; the at least one cowl is slidably mounted relative to the nacelle cradle yields predictable results. When the cradle is added, the half-sections of Johnston would be pivotally mounted on the cradle.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 112 rejection was overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741